 



Exhibit 10.15

AFFILIATED COMPUTER SERVICES, INC.

401(k) SUPPLEMENTAL PLAN

EFFECTIVE AS OF JULY 1, 2000

 



--------------------------------------------------------------------------------



 



AFFILIATED COMPUTER SERVICES, INC.

401(k) SUPPLEMENTAL PLAN

TABLE OF CONTENTS

                  ARTICLE

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

ARTICLE I
  DEFINITIONS     1  
 
  1.1   Account     1  
 
  1.2   Administrative Committee     1  
 
  1.3   Base Pay     1  
 
  1.4   Beneficiary     2  
 
  1.5   Board     2  
 
  1.6   Bonus     2  
 
  1.7   Business Day     2  
 
  1.8   Code     2  
 
  1.9   Company     2  
 
  1.10   Compensation     2  
 
  1.11   Controlled Group     2  
 
  1.12   Controlling Company     2  
 
  1.13   Deferral Election     2  
 
  1.14   Deferred Compensation     2  
 
  1.15   Effective Date     2  
 
  1.16   Eligible Employee     2  
 
  1.17   Entry Date     3  
 
  1.18   ERISA     3  
 
  1.19   Financial Hardship     3  
 
  1.20   401(k) Plan     3  
 
  1.21   Investment Return     4  
 
  1.22   Matching Contributions     4  
 
  1.23   Participant     4  
 
  1.24   Plan     4  
 
  1.25   Plan Year     4  
 
  1.26   Retirement     4  
 
  1.27   Salary     4  
 
  1.28   Surviving Spouse     4  
 
  1.29   Trust or Trust Agreement     4  
 
  1.30   Trustee     4  
 
  1.31   Trust Fund     4  
 
  1.32   Valuation Date     4  

i



--------------------------------------------------------------------------------



 



AFFILIATED COMPUTER SERVICES, INC.

401(k) SUPPLEMENTAL PLAN

TABLE OF CONTENTS (CONTINUED)

                  ARTICLE

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

ARTICLE II   ELIGIBILITY AND PARTICIPATION     5  
 
  2.1   Eligibility     5  
 
  2.2   Procedure for Admission     5  
 
  2.3   Cessation of Eligibility     5   ARTICLE III   PARTICIPANTS’ ACCOUNTS:
DEFERRALS AND CREDITING   6  
 
  3.1   Participants’ Accounts     6  
 
  3.2   Deferral Elections     6  
 
  3.3   Crediting of Matching Contributions     7  
 
  3.4   Debiting of Distributions     8  
 
  3.5   Crediting of Investment Return     8  
 
  3.6   Vesting     8  
 
  3.7   Notice to Participants of Account Balances     9  
 
  3.8   Good Faith Valuation Binding     9  
 
  3.9   Errors and Omissions in Accounts     9   ARTICLE IV   PARTICIPANT
DIRECTION OF ACCOUNT BALANCES   10  
 
  4.1   Selection of Investment Funds     10  
 
  4.2   Participant Direction of Deemed Investments     10  
 
  4.3   Participation Direction Not Binding     11   ARTICLE V   PAYMENT OF
ACCOUNT BALANCES     12  
 
  5.1   Benefit Payments upon Termination of Service for Reasons Other than
Death   12  
 
  5.2   Benefits Payable Upon Death     12  
 
  5.3   Retirement Benefits     12  
 
  5.4   In Service Distributions     13  
 
  5.5   Accelerated Distributions     14  
 
  5.6   Hardship Distributions     14  
 
  5.7   Beneficiary Designation     15  
 
  5.8   Taxes     15  

ii

 



--------------------------------------------------------------------------------



 



AFFILIATED COMPUTER SERVICES, INC.

401(k) SUPPLEMENTAL PLAN

TABLE OF CONTENTS (CONTINUED)

                  ARTICLE

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

ARTICLE VI   CLAIMS     16  
 
  6.1   Claims     16  
 
  6.2   Exhaustion of Administrative Remedies     16  
 
  6.3   Action for Recovery     17  
 
  6.4   Participant’s Responsibilities     17  
 
  6.5   Unclaimed Benefits     17   ARTICLE VII   SOURCE OF FUNDS: TRUST     18
 
 
  7.1   Source of Funds     18  
 
  7.2   Trust     18   ARTICLE VIII   ADMINISTRATIVE COMMITTEE     19  
 
  8.1   Action     19  
 
  8.2   Rights and Duties     19  
 
  8.3   Compensation, Indemnity and Liability     20   ARTICLE IX   AMENDMENT
AND TERMINATION     21  
 
  9.1   Amendments     21  
 
  9.2   Termination of Plan     21   ARTICLE X   MISCELLANEOUS     22  
 
  10.1   Taxation     22  
 
  10.2   Withholding     22  
 
  10.3   No Employment Contract     22  
 
  10.4   Headings     22  
 
  10.5   Gender and Number     22  
 
  10.6   Assignment of Benefits     22  
 
  10.7   Legally Incompetent     23  
 
  10.8   Governing Law     23  
 
  10.9   Severability     23  
 
  10.10   Overpayments     23  
 
  10.11   Entire Plan     23       SIGNATURES     24  

iii

 



--------------------------------------------------------------------------------



 



AFFILIATED COMPUTER SERVICES, INC.

401(k) SUPPLEMENTAL PLAN

     Effective as of the 1st day of July, 2000, Affiliated Computer Services,
Inc. (the “Controlling Company”) hereby adopts the Affiliated Computer Services,
Inc. 401(k) Supplemental Plan (the “Plan”).

BACKGROUND AND PURPOSE

     A. GENERAL PURPOSE. The Controlling Company desires to provide its
designated key management and highly compensated employees (and those of its
affiliated companies that participate in the Plan) with an opportunity to defer
the receipt and income taxation of a portion of such employees’ annual
compensation. The purpose of the Plan is to set forth the terms and conditions
pursuant to which these deferrals may be made and to describe the nature and
extent of the employees’ rights to their deferred amounts.

     B. TYPE OF PLAN. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. This Plan and
the participation in the Plan by Eligible Employees is not intended to create
and shall not be deemed to create a security which would be subject to
regulation by the United States Securities and Exchange Commission or any state
agency.

STATEMENT OF AGREEMENT

     To establish the Plan with the purposes and goals as hereinabove described,
the Controlling Company hereby sets forth the terms and provisions as follows:

ARTICLE I

DEFINITIONS

     For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.

     1.1 ACCOUNT shall mean, with respect to a Participant or Beneficiary, the
total dollar amount or value evidenced by the last balance posted in accordance
with the terms of the Plan to the account record established for such
Participant or Beneficiary.

     1.2 ADMINISTRATIVE COMMITTEE shall mean the administrative committee of the
401(k) Plan, or such other committee as shall be appointed by the Board of
Directors of Affiliated Computer Services, Inc., which shall act on behalf of
the Controlling Company to administer the Plan, all as provided in Article VIII.

     1.3 BASE PAY shall mean the Participant’s regular annual salary plus
commissions.

1



--------------------------------------------------------------------------------



 



     1.4 BENEFICIARY shall mean, with respect to a Participant, the person(s)
designated in accordance with Section 5.6 to receive any benefits that may be
payable under the Plan upon the death of the Participant.

     1.5 BOARD shall mean the Board of Directors of the Controlling Company.

     1.6 BONUS shall mean the actual bonus paid to the Participant under the ACS
Management Bonus Plan (or comparable plan of the Company employing the
Participant).

     1.7 BUSINESS DAY shall mean each day on which national banks generally
operate and are open to the public for business.

     1.8 CODE shall mean the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.

     1.9 COMPANY shall mean Affiliated Computer Services, Inc. or other member
of the Controlled Group of the Controlling Company who actually employs the
Participant.

     1.10 COMPENSATION shall mean, for a Participant for any Plan Year, such
Participant’s Base Pay plus Bonus.

     1.11 CONTROLLED GROUP shall mean all of the companies that are either (i)
members of the same controlled group of corporations (within the meaning of ode
Section 414(b)) or (ii) under common control (within the meaning of Code
Section 414(c)), with the Controlling Company.

     1.12 CONTROLLING COMPANY shall mean Affiliated Computer Services, Inc., a
Delaware corporation with its principal place of business in Dallas, Texas.

     1.13 DEFERRAL ELECTION shall mean a written election form on which a
Participant may elect to defer under the Plan a portion of his Compensation.

     1.14 DEFERRED COMPENSATION shall mean the amount of Compensation that a
Participant elects to defer under this Plan pursuant to a timely, written
Deferral Election for a given period.

     1.15 EFFECTIVE DATE shall mean July 1, 2000, the date that the Plan
initially shall be effective.

     1.16 ELIGIBLE EMPLOYEE shall mean, for a Plan Year, an individual:

          (a) Who is a member of a select group of key management or highly
compensated employees of a Company;

2



--------------------------------------------------------------------------------



 



          (b) Whose Salary at the date or dates the Administrative Committee
makes its determination of eligibility for such Plan Year (as described below),
or for newly hired employees, whose Salary on the date of his hire is at least
$85,000, or such higher or lower threshold as the Administrative Committee in
its sole discretion may establish from time to time; and

          (c) Who is designated and notified by the Administrative Committee as
eligible to participate in this Plan.

The Administrative Committee shall determine, from time to time and in its sole
discretion, which employees satisfy said criteria and the Administrative
Committee’s determination, whether or not accurate, shall be binding.

     1.17 ENTRY DATE shall mean the first day of every calendar quarter during
the period in which the Plan remains in effect.

     1.18 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended.

     1.19 FINANCIAL HARDSHIP shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of the Participant’s dependent (as defined in Code Section
152(a)), loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Financial Hardship shall be determined by
the Administrative Committee on the basis of the facts of each case, including
information supplied by the Participant in accordance with uniform guidelines
prescribed from time to time by the Administrative Committee; provided, the
Participant will be deemed not to have a Financial Hardship to the extent that
such hardship is or may be relieved:

          (a) Through reimbursement or compensation by insurance or otherwise;

          (b) By liquidation of the Participant’s assets, to the extent the
liquidation of assets would not itself cause severe financial hardship; or

          (c) By cessation of deferrals under the Plan.

Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.

     1.20 401(k) PLAN shall mean the Affiliated Computer Services, Inc. 401(k)
Plan, as amended from time to time, regardless of the 401(k) plan in which the
Participant actually participates.

3



--------------------------------------------------------------------------------



 



     1.21 INVESTMENT RETURN shall mean the amounts credited (as income, gains or
appreciation on the deemed investments provided under Article IV) or charged (as
losses or depreciation on the deemed investments provided under Article IV) to
the balances in the Participant’s Accounts pursuant to Section 3.5.

     1.22 MATCHING CONTRIBUTIONS shall mean, for each Plan Year, the amount
credited to a Participant’s Account pursuant to Section 3.3.

     1.23 PARTICIPANT shall mean any person who has been admitted to, and has
not been removed from, participation in the Plan pursuant to the provisions of
Article II.

     1.24 PLAN shall mean the Affiliated Computer Services, Inc.
401(k)Supplemental Plan, as contained herein and all amendments hereto. For tax
purposes and purposes of Title I of ERISA, the Plan is intended to be an
unfunded, nonqualified deferred compensation plan covering certain designated
employees who are within a select group of key management or highly compensated
employees.

     1.25 PLAN YEAR shall mean the 12-consecutive month period ending on
December 31 of each year. The first Plan Year shall be a short Plan Year
beginning on the Effective Date, July 1, 2000, and ending on December 31, 2000.

     1.26 RETIREMENT shall mean the termination of employment with the Company
and all other members of the Controlled Group on or after age fifty-five (55)
with five (5) or more years of service (determined in accordance with the 401(k)
Plan).

     1.27 SALARY shall mean an Employee’s regular annual salary.

     1.28 SURVIVING SPOUSE shall mean, with respect to a Participant, the person
who is treated as married to such Participant under the laws of the state in
which the Participant resides. The determination of a Participant’s Surviving
Spouse shall be made as of the date of such Participant’s death.

     1.29 TRUST OR TRUST AGREEMENT shall mean a separate agreement or agreements
between the Controlling Company and the Trustee governing the creation of the
Trust Fund, if any, and any amendments thereto.

     1.30 TRUSTEE shall mean the party or parties so designated from time to
time pursuant to the terms of the Trust Agreement, if any.

     1.31 TRUST FUND shall mean the total amount of cash and other property held
by the Trustee (or any nominee thereof) at any time under the Trust Agreement,
if any.

     1.32 VALUATION DATE shall mean each Business Day.

4



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION

     2.1 ELIGIBILITY.

          (a) ANNUAL PARTICIPATION. Each individual who is an Eligible Employee
for a Plan Year as of the first day of such Plan Year shall be eligible to
participate in the Plan for the entire Plan Year. Such individual’s
participation shall become effective as of the first day of such Plan Year
(assuming he satisfies the procedures for admission described below).

          (b) INTERIM PLAN YEAR PARTICIPATION. Each newly hired employee who
becomes an Eligible Employee during a Plan Year shall be eligible to participate
in the Plan for a portion of such Plan Year. Such individual’s participation
shall become effective as of the Entry Date coinciding with or next following
the date he becomes an Eligible Employee (assuming he satisfies the procedures
for admission described below). If the newly Eligible Employee does not make a
Deferral Election prior to the first Entry Date for which he is eligible, the
newly Eligible Employee may make a Deferral Election to defer Compensation for
services to be performed subsequent to the Deferral Election within thirty (30)
days after the date the Employee first becomes an Eligible Employee.

     2.2 PROCEDURE FOR ADMISSION.

     Each Eligible Employee shall become a Participant for a Plan Year by
completing such forms and providing such data in a timely manner, as are
required by the Administrative Committee as a precondition of participation in
the Plan. Such forms and data may include, without limitation, a Deferral
Election, the Eligible Employee’s acceptance of the terms and conditions of the
Plan, and the designation of a Beneficiary to receive any benefits payable
hereunder.

     2.3 CESSATION OF ELIGIBILITY.

     The Administrative Committee may remove an employee from active
participation in the Plan if, as of any day during a Plan Year, he ceases to
satisfy the criteria that qualified him as an Eligible Employee, in which case
his deferrals under the Plan shall cease. Even if his active participation in
the Plan ends, an employee shall remain an inactive Participant in the Plan
until the earlier of (i) the date the full amount of his Account (if any) is
distributed from the Plan, or (ii) the date he again becomes an Eligible
Employee and recommences participation in the Plan. During the period of time
that an employee is an inactive Participant in the Plan his Account shall
continue to be credited with Investment Return as provided for in Section 3.5.

5



--------------------------------------------------------------------------------



 



ARTICLE III.
PARTICIPANTS’ ACCOUNTS: DEFERRALS AND CREDITING

     3.1 PARTICIPANTS’ ACCOUNTS.

          (a) ESTABLISHMENT OF ACCOUNTS. The Administrative Committee shall
establish and maintain, on behalf of each Participant, an Account. The Account
shall be credited with (i) the Participant’s Deferred Compensation, (ii) the
Participant’s Matching Contributions, and (iii) Investment Return attributable
to such Account.

          (b) NATURE OF CONTRIBUTIONS AND ACCOUNTS. The Deferred Compensation
and the Matching Contributions and Investment Return credited to a Participant’s
Account shall, at the Controlling Company’s election, either, (i) be represented
solely by bookkeeping entries, and no moneys or other assets shall actually be
set aside for such Participant or (ii) credited to a Trust established pursuant
to Section 7.2. The Administrative Committee or the Board shall allocate the
total liability to pay benefits under the Plan among the Controlling Company and
the members of its Controlled Group comprising the Company in such manner and
amount as the Administrative Committee or the Board (as applicable) in its sole
discretion deems appropriate. Any assets, which may be acquired by the
Controlling Company in anticipation of its obligations under the Plan, shall be
part of the general assets of the Controlling Company. The Controlling Company’s
obligation to pay benefits under the Plan constitutes a mere promise of the
Controlling Company to pay such benefits, and a Participant or Beneficiary shall
be and remain no more than an unsecured, general creditor of the Controlling
Company.

     3.2 DEFERRAL ELECTIONS.

     Each Eligible Employee who is or becomes eligible to participate in the
Plan for all or any portion of a Plan Year may elect to become an active
Participant for such Plan Year by completing and delivering to the Controlling
Company (or its designee) a Deferral Election setting forth the terms of his
election and such other forms as required by the Administrative Committee.
Subject to the terms and conditions set forth below, a Deferral Election shall
provide for the reduction of an Eligible Employee’s Compensation paid during the
Plan Year for which the Deferral Election is in effect. Each Participant shall
make a Deferral Election for each Plan Year, with such Deferral Elections being
made and effective at the times provided below. Subject to any modifications,
additions or exceptions that the Administrative Committee, in its sole
discretion, deems necessary, appropriate or helpful, the following shall apply
to such Deferral Elections:

          (a) EFFECTIVE DATE. A Participant’s initial Deferral Election with
respect to his Compensation for any Plan Year shall be effective for the first
paycheck earned after the date the Deferral Election becomes effective. To be
effective, a Participant’s initial Deferral Election must be made within the
time period prescribed by the Administrative Committee (generally, on or before
the first day of the Plan Year, or, if later, on or before the Entry Date
coinciding with or next following the date he first becomes eligible to
participate in the Plan, subject to Section 2.1).

6



--------------------------------------------------------------------------------



 



An Eligible Employee’s subsequent Deferral Election with respect to his
Compensation for any Plan Year must be made on or before the last day of the
Plan Year immediately preceding the Plan Year for which he desires to
participate. If an Eligible Employee fails to submit a Deferral Election in a
timely manner, he shall be deemed to have elected not to participate in the Plan
for that Plan Year. Notwithstanding the foregoing, each Eligible Employee may
make an initial Deferral Election for the Plan prior to or within the first
thirty (30) days after (i) the Effective Date of the Plan or (ii) the Entry Date
coinciding with or next following the date that the individual first becomes an
Eligible Employee, provided that the initial Deferral Election shall be
effective for the first paycheck earned after the date the Deferral Election is
received.

          (b) TERM. Each Eligible Employee’s Deferral Election for a Plan Year
shall remain in effect for all such Compensation paid during such Plan Year
unless prior to the end of such Plan Year the Participant ceases to be an active
Participant.

          (c) AMOUNT. An Eligible Employee may elect to defer his Compensation
(i) payable as Base Pay by a minimum of 1 percent and a maximum of 15 percent
and (ii) payable as Bonus by a minimum of 1 percent and a maximum of 50 percent
(or such other minimum or maximum percentage and/or amount, if any, established
by the Administrative Committee from time-to-time).

          (d) MINIMUM DEFERRAL AMOUNT. An Eligible Employee must elect to defer
at least $2,000 of Compensation each Plan Year (or such other minimum or maximum
percentage and/or amount, if any, established by the Administrative Committee
from time-to-time). If an Eligible Employee’s deferral election is projected to
result in less than an annual deferral of the minimum amount established under
this Section, the Eligible Employee’s Deferral Election shall not be given
effect and the Participant shall not be an active Participant for such Plan
Year.

          (e) CREDITING OF DEFERRED COMPENSATION. For each Plan Year that a
Participant has a Deferral Election in effect, the Administrative Committee
shall credit the amount of such Participant’s Deferred Compensation to his
Account on, or as soon as practicable after, the Valuation Date such amount
would have been paid to him but for his Deferral Election.

     3.3 CREDITING OF MATCHING CONTRIBUTIONS.

          (a) MATCH. As of each Valuation Date within the Plan Year that
Deferred Compensation is credited to the Participant’s Account (or such other
date or time as the Administrative Committee, in its sole discretion, determines
from time-to-time), a Matching Contribution attributable to such Deferred
Compensation, if any, shall also be credited to the Participant’s Account. The
Administrative Committee shall determine the amount of the Matching
Contribution, if any, to be credited to each Participant’s Account. The amount
of the Matching Contribution to be credited to a Participant, if any, shall be
an amount equal to the Matching Contribution that would have been

7



--------------------------------------------------------------------------------



 



credited to the Participant under the 401(k) plan in which the Participant
participates if the Participant’s Deferred Compensation payable as Base Pay had
been contributed as 401(k) contributions to such plan, but which were not
credited to such plan due to IRS limitations, provided that the Matching
Contributions credited to the Participant’s Account for the Plan Year shall not
exceed the maximum limits described in Section 3.3(b).

          (b) LIMITATIONS. Notwithstanding anything to the contrary contained
herein, Matching Contributions shall not be credited to a Participant’s Account
to the extent that doing so would cause the following limits to be exceeded:

               (1) Compensation shall not be taken into account to the extent it
exceeds the limitation of Code Section 401(a)(17)$170,000 for 2000); and

               (2) The elective deferral limitation of Code Section 402(g)
($10,500 for 2000 shall be applied).

     3.4 DEBITING OF DISTRIBUTIONS.

     As of each Valuation Date, the Administrative Committee shall debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.

     3.5 CREDITING OF INVESTMENT RETURN.

          (a) INVESTMENT RETURN. The Administrative Committee shall credit to
each Participant’s Account as of each Valuation Date the amount of Investment
Return applicable thereto for the period since the immediately preceding
Valuation Date.

          (b) TIMING. Investment Return shall ordinarily be credited as of each
Valuation Date, provided the Administrative Committee may, in its sole
discretion, designate another date or dates for crediting of Investment Return.

     3.6 VESTING.

     A Participant shall at all times be fully vested in his Deferred
Compensation and the Investment Return credited to his Account with respect to
such Deferred Compensation. The Matching Contributions credited to a
Participant’s Account and the Investment Return credited with respect thereto
shall vest in accordance with the vesting schedule under the Affiliated Computer
Services, Inc. Savings Plan, two “years of service” — 50% vested; three “years
of service” — 100% vested. For purposes of determining “years of service” for
this Plan, a Participant shall be credited with the same number of years of
service as the Participant is credited with in the 401(k) plan in which the
Participant participates. Notwithstanding the foregoing, a Participant shall
become immediately 100 percent vested upon the occurrence of any of the
following: (i) death, (ii) total and permanent disability (as defined in the ACS
Long-Term Disability Plan), (iii) Retirement, or (iv) Change of Control of the
Controlling Company.

8



--------------------------------------------------------------------------------



 



If a Participant terminates employment with the Company and all Controlled Group
Members before becoming 100 percent fully vested, the unvested portion of the
Participant’s account shall be immediately forfeited.

A “Change of Control” shall have occurred if the Controlling Company is merged,
consolidated, or reorganized into or with another person, entity, or group of
entities under common control or if a majority of the outstanding capital stock
or all or substantially all of the assets of the Controlling Company are sold to
any other person, entity, or group of entities under common control and as a
result of such merger, consolidation, reorganization, or sale of capital stock
or assets, more than 51% of the combined voting power of the then outstanding
voting securities of the surviving person or entity immediately after such
transaction are held in the aggregate by a person, entity, or group of entities
under common control who beneficially owned less than 51% of the combined voting
power of the Company prior to such transaction.

Upon distribution of a Participant’s entire vested Account balance under
Section 5.1, any unvested amounts in the Participant’s Account shall be
immediately forfeited. Forfeitures shall be applied to pay administrative
expenses of the Plan or to reduce Matching Contributions payable to the Plan, as
determined by the Administrative Committee, in its sole discretion.

     3.7 NOTICE TO PARTICIPANTS OF ACCOUNT BALANCES.

     At least once for each Plan Year, the Administrative Committee shall cause
a written statement of a Participant’s Account balance to be distributed to the
Participant.

     3.8 GOOD FAITH VALUATION BINDING.

     In determining the value of the Accounts, the Administrative Committee
shall exercise its best judgment, and all such determinations of value (in the
absence of bad faith) shall be binding upon all Participants and their
Beneficiaries.

     3.9 ERRORS AND OMISSIONS IN ACCOUNTS.

     If an error or omission is discovered in the Account of a Participant or in
the amount of a Participant’s deferrals, the Administrative Committee, in its
sole discretion, shall cause appropriate, equitable adjustments to be made as
soon as administratively practicable following the discovery of such error or
omission.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
PARTICIPANT DIRECTION OF ACCOUNT BALANCES

     4.1 SELECTION OF INVESTMENT FUNDS.

     From time to time, the Administrative Committee shall select two or more
investment funds (the “Investment Funds”) for purposes of determining the
Investment Return on amounts deemed invested in accordance with the terms of the
Plan. The Administrative Committee will notify Participants in writing prior to
the beginning of each Plan Year and at such other times as the Administrative
Committee deems necessary or desirable of the Investment Funds available under
the Plan for such Plan Year. The Administrative Committee may change, add or
remove Investment Funds on a prospective basis at any time and in any manner it
deems appropriate. In the discretion of the Administrative Committee, the
Investment Funds available under the Plan for Participant direction may be
mirrored by investment funds that are actually maintained under the Trust, if
any, but shall not be required to do so. In the event that such investment funds
are maintained under the Trust, the Trustee shall invest the assets of the Trust
as directed by the Administrative Committee in accordance with the Trust
Agreement.

     4.2 PARTICIPANT DIRECTION OF DEEMED INVESTMENTS.

     Each Participant generally may direct the manner in which his Account shall
be deemed invested in and among the Investment Funds, provided, such investment
directions shall be made in accordance with the following terms:

          (a) NATURE OF PARTICIPANT DIRECTION. The selection of Investment Funds
by a Participant shall be for the sole purpose of determining the Investment
Return to be credited to his Account, and shall not be treated or interpreted in
any manner whatsoever as a requirement or direction to actually invest assets in
any Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time shall have any actual
investment of assets relative to the benefits or Account hereunder.

          (b) INVESTMENT OF CONTRIBUTIONS. Except as otherwise provided in this
Section, each Participant may make an investment election prescribing the
percentage of his future Deferred Compensation and Matching Contributions that
will be deemed invested in each Investment Fund. An initial investment election
of a Participant shall be made as of the date the Participant commences
participation in the Plan and shall apply to all Deferred Compensation and
Matching Contributions credited to such Participant’s Account after such date.
Such Participant may make subsequent investment elections at such times as
permitted by the Administrative Committee, and such elections shall apply to all
such specified Deferred Compensation and Matching Contributions credited to such
Participant’s Account after the effective date of such election. Any investment
election timely and properly made pursuant to this subsection with respect to
future contributions shall remain effective until changed by the Participant.

10



--------------------------------------------------------------------------------



 



          (c) INVESTMENT OF EXISTING ACCOUNT BALANCES. Each Participant may make
an investment election, effective as of the date the Participant commences
participation in the Plan, prescribing a different percentage of his existing
Account balances that will be deemed invested in each Investment Fund. Such
Participant may make subsequent investment elections at such times as permitted
by the Administrative Committee prescribing a different percentage of his
existing Account balances that will be deemed invested in each Investment Fund.
Each such election which is timely and properly made shall remain in effect
until changed by such Participant.

          (d) PROCEDURES FOR INVESTMENT DIRECTION. Except as otherwise provided
herein, with respect to deemed investments made available under the Trust, if
any, the Administrative Committee (or its delegate) shall then relate to the
Trustee the directions of each Participant as to which deemed investments are to
be made for each Participant. The Participant’s directions, if any, shall be in
a form and manner and in the minimum increments prescribed by the Administrative
Committee. The Administrative Committee may, in its sole discretion, permit such
Participant to communicate directly with the Trustee or his delegate to direct a
change in the investment fund or funds in which his Account is invested. The
Administrative Committee may prescribe the fund in which the Participants’
Account shall be deemed invested in the absence of a direction by any such
Participant.

          (e) ADMINISTRATIVE COMMITTEE DISCRETION. The Administrative Committee
shall have complete discretion to adopt and revise procedures to be followed in
making such investment elections. Such procedures may include, but are not
limited to, the process of making elections, the permitted frequency of making
elections, the incremental size of elections, the deadline for making elections
and the effective date of such elections. Any procedures adopted by the
Administrative Committee that are inconsistent with the deadlines or procedures
specified in this Section shall supersede such provisions of this Section
without the necessity of a Plan amendment.

     4.3 PARTICIPATION DIRECTION NOT BINDING

     Notwithstanding any provision of the Plan to the contrary, neither the
Administrative Committee nor the Trustee of the Trust, if any, shall be bound to
follow investment directions of each Participant, but the Participant
nevertheless shall be credited with the deemed performance in the deemed
investment or investments selected by the Participant with respect to the
Investment Funds made available under the Plan. The Company shall have the
right, at any time and from time to time, in its sole discretion, to substitute
assets of equal fair market value for any asset held by the Trust, if any.

11



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT OF ACCOUNT BALANCES

     5.1 BENEFIT PAYMENTS UPON TERMINATION OF SERVICE FOR REASONS OTHER THAN
DEATH OR RETIREMENT.

     If a Participant terminates his employment with the Company and all other
members of the Controlled Group for any reason other than death or Retirement,
he (or his Beneficiary, if he dies after such termination of employment but
before distribution of his Account) shall be entitled to received a distribution
of the total of: (i) the entire vested amount credited to his Account,
determined as of the Valuation Date coinciding with or next following the date
on which the Participant terminated employment; plus (ii) the vested amount of
Deferred Compensation and Matching Contributions, deferred and/or credited to
his Account since such Valuation Date plus (iii) Investment Return on such
amounts since such Valuation Date. The vested benefit payable to a Participant
under this Section shall be distributed in a single lump sum cash payment as
soon as administratively feasible after the date the Participant terminates his
employment with the Company and all other members of the Controlled Group for
any reason other than death or Retirement.

     5.2 BENEFITS PAYABLE UPON DEATH.

     If a Participant dies before payment of his benefit from the Plan is made
or commenced, the Beneficiary or Beneficiaries designated by such Participant in
his latest beneficiary designation form filed with the Administrative Committee
shall be entitled to receive a distribution of the total of (i) the entire
vested amount credited to such Participant’s Account, determined as of the
Valuation Date coinciding with or next following the date of the Participant’s
death; plus (ii) the vested amount of Compensation and Matching Contributions,
deferred and/or credited to his Account since such Valuation Date plus
(iii) Investment Return on such amounts since such Valuation Date. The benefit
shall be distributed to such Beneficiary or Beneficiaries, as soon as
administratively feasible after the date of the Participant’s death, in the form
of a single lump sum payment.

     5.3 RETIREMENT BENEFITS.

     If a Participant terminates his employment with the Company and all other
members of the Controlled Group due to Retirement, he (or his Beneficiary, if he
dies after such termination of employment but before full distribution of his
Account) shall be entitled to receive or begin receiving a distribution of the
total of: (i) the entire vested amount credited to his Account, determined as of
the Valuation Date coinciding with or next following the date on which such
Participant terminated employment; plus (ii) the vested amount of Deferred
Compensation and Matching Contributions, deferred and/or credited to his Account
since such Valuation Date plus (iii) Investment Return on such amounts since
such Valuation Date. The vested benefit payable to a Participant under this
Section shall be distributed or distribution shall commence as soon as

12



--------------------------------------------------------------------------------



 



administratively feasible after the Participant’s Retirement and shall be
payable in one of the following forms:

          (a) SINGLE-SUM PAYMENT. Except as provided in subsection (b) hereof
the benefit payable to a Participant following Retirement shall be distributed
in the form of a single lump sum payment.

          (b) ANNUAL INSTALLMENTS. A Participant may elect, at the time he makes
his initial Deferral Election, to have his benefit payable in the event of
Retirement paid in the form of annual installment payments. The following terms
and conditions shall apply to installment payments made under the Plan:

               (1) The installment payments shall be made annually as soon as
practicable after December 31st of each year during the installment term (the
first installment shall be paid as soon as practicable after the Participant’s
termination of employment). The installment term shall be either a five (5) year
period or a ten (10) year period, as elected by the Participant at the time of
his Initial Election. The initial value of the obligation for the installment
payments shall be equal to the amount of the Participant’s Account balance
calculated in accordance with the terms of this Section 5.3 and the amount of
the initial installment payment shall be an amount equal to 1/5th or 1/10th, as
the case may be, of such value. The amount of each subsequent installment shall
be determined by dividing the Participant’s remaining Account balance as of the
preceding December 31st by the number of remaining installments.

               (2) If a Participant dies after payment of his benefit from the
Plan has begun, but before his entire benefit has been distributed, the
remaining amount of his Account balance shall be distributed to the
Participant’s designated Beneficiary in the form of a single lump sum payment.

               (3) Notwithstanding anything to the contrary contained herein, if
the Account balance of the Participant as of the Valuation Date coinciding with
or next following the date of the Participant’s Retirement is $50,000 or less,
the entire benefit shall be paid in a single lump sum cash payment as soon as
practicable following the date of the Participant’s Retirement as provided in
Section 5.3(a).

     5.4 IN SERVICE DISTRIBUTIONS.

     At the time a Participant makes a Deferral Election, the Participant may
elect to have all or a portion of his Account balance attributable to his
Deferred Compensation credited pursuant to such Deferral Election paid in a
specified future year that is not earlier than the third Plan Year after the
Plan Year for which such Deferral Election applies. A Participant may make a
separate election under this Section 5.4 for each annual Deferral Election.
After a Participant makes his Deferral Election choosing a Plan Year for
payment, a Participant may not subsequently elect to change the time of payment
specified in such Deferral Election.

13



--------------------------------------------------------------------------------



 



Provided that the Participant has not terminated employment prior to the time
for payment of a portion of his Deferred Compensation subject to this Section
5.4, the applicable portion of his Account balance shall be paid to the
Participant as soon as administratively practicable after January 1st of the
Plan Year chosen by the Participant. If the Participant has terminated
employment with the Company and all other members of the Controlled Group prior
to the time for payment of a portion of his Account under this Section 5.4, the
time of payment shall be accelerated and paid in accordance with the provisions
of Sections 5.1, 5.2 or 5.3, as applicable. In no event, shall a Participant be
permitted to have any portion of his Account attributable to Matching
Contributions paid prior to his termination of employment with the Company and
all members of the Controlled Group.

It is expressly contemplated that a Participant may elect separate, fixed
payment dates with regard to all or a portion of the annual Deferral Election
for each Plan Year. Notwithstanding anything to the contrary contained herein,
the Administrative Committee may establish limits on the payment dates available
to Participants.

     5.5 ACCELERATED DISTRIBUTIONS.

     Subsequent to making a Deferral Election and prior to the time that payment
is to commence under this Article V, a Participant may elect to have the
accelerated payment of part or all of his vested Account balance. Upon receipt
of an application for an accelerated distribution and approval of the
distribution by the Administrative Committee, made in its sole discretion, the
Controlling Company shall pay the accelerated distribution to such Participant.
Such distribution shall be paid in a single lump sum payment as soon as
administratively practicable after the Administrative Committee approves the
distribution. In determining whether or not to approve an accelerated
distribution, the Committee shall treat similarly situated Participants
similarly.

Effective with the date of distribution, the Participant’s Deferral Election
shall be discontinued and the Participant shall not be permitted to elect to
defer any additional Compensation for the remainder of that Plan Year and all of
the following Plan Year. Upon payment, the amount of such distribute on, plus an
additional 10% of such amount, shall be deducted from the Participant’s Account
balance in accordance with Section 3.4. The additional 10% deducted and any
unvested portions of the Participant’s Account Balance associated with the
accelerated distribution amount from the Account of a Participant receiving an
accelerated distribution under this Section 5.5 shall be added to forfeitures
and applied as provided in Section 3.6.

     5.6 HARDSHIP DISTRIBUTIONS.

     Upon receipt of an application for a hardship distribution, the
Administrative Committee shall make a decision, in its sole discretion, whether
the Participant has suffered a Financial Hardship

14



--------------------------------------------------------------------------------



 



and the distribution amount necessary to satisfy the Financial Hardship. If the
Administrative Committee determines that the Participant has suffered a
Financial Hardship, distribution of the amount determined to be necessary to
satisfy the Financial Hardship shall be made in a single lump sum payment as
soon as administratively feasible after the Administrative Committee’s
determination. The amount of such distribution shall reduce the Participant’s
Account balance as provided in Section 3.4.

     5.7 BENEFICIARY DESIGNATION.

          (a) GENERAL. Participants shall designate and from time to time may
redesignate their Beneficiaries in such form and manner as the Administrative
Committee may determine.

          (b) NO DESIGNATION OR DESIGNEE DEAD OR MISSING. In the event that:

               (1) a Participant dies without designating a Beneficiary;

               (2) the Beneficiary designated by a Participant is not surviving
when a payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or

               (3) the Beneficiary designated by a Participant cannot be located
by the Administrative Committee within one (1) year from the date benefits are
to be paid to such person; then, in any of such events, the Beneficiary of such
Participant with respect to any benefits that remain payable under the Plan
shall be the Participant’s Surviving Spouse, if any, and if not, the estate of
the Participant.

     5.8 TAXES.

     If the whole or any part of any Participant’s or Beneficiary’s benefit
hereunder shall become subject to any estate, inheritance, income or other tax
which the Company shall be required to pay or withhold, the Company shall have
the full power and authority to withhold and pay such tax out of any monies or
other property in its hand for the account of the Participant or Beneficiary
whose interests hereunder are so affected. Prior to making any payment, the
Company may require such releases or other documents from any lawful taxing
authority as it shall deem necessary.

15



--------------------------------------------------------------------------------



 



ARTICLE VI
CLAIMS

     6.1 CLAIMS.

          (a) INITIAL CLAIM. Claims for benefits under the Plan may be filed
with the Administrative Committee on forms or in such other written documents,
as the Administrative Committee may prescribe. The Administrative Committee
shall furnish to the claimant written notice of the disposition of a claim
within ninety (90) days after the application therefore is filed In the event
the claim is denied, the notice of the disposition of the claim shall provide
the specific reasons for the denial, citations of the pertinent provisions of
the Plan, and, where appropriate, an explanation as to how the claimant can
perfect the claim and/or submit the claim for review.

          (b) APPEAL. Any Participant or Beneficiary who has been denied a
benefit shall be entitled, upon request to the Administrative Committee, to
appeal the denial of his claim. The claimant (or his duly authorized
representative) may review pertinent documents related to the Plan and in the
Administrative Committee’s possession in order to prepare the appeal. The
request for review, together with written statement of the claimant’s position,
must be filed with the Administrative Committee no later than sixty (60) days
after receipt of the written notification of denial of a claim provided for in
subsection (a). The Administrative Committee’s decision shall be made within
sixty (60) days following the filing of the request for review. If unfavorable,
the notice of the decision shall explain the reasons for denial and indicate the
provisions of the Plan or other documents used to arrive at the decision.

          (c) SATISFACTION OF CLAIMS. Any payment to a Participant or
Beneficiary shall to the extent thereof be in full satisfaction of all claims
hereunder against the Administrative Committee and the Company, any of whom may
require such Participant or Beneficiary, as a condition to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Administrative Committee or the Company. If receipt and release is required
but the Participant or Beneficiary (as applicable) does not provide such receipt
and release in a timely enough manner to permit a timely distribution in
accordance with the general timing of distribution provisions in the Plan, the
payment of any affected distribution may be delayed until the Administrative
Committee or the Company receive a proper receipt and release.

     6.2 EXHAUSTION OF ADMINISTRATIVE REMEDIES.

     No action at law or in equity may be brought to recover under this Plan
until all administrative remedies under the Plan have been exhausted . If a
claimant fails to file a timely claim or, if a claim is denied, fails to timely
appeal to the Administrative Committee and timely request review by the
Administrative Committee in accordance with the procedures outlined here in,
such claimant shall have no rights of review and shall have no right to bring
any action in any court and the claim decision shall become final and binding on
all persons for all purposes.

16



--------------------------------------------------------------------------------



 



     6.3 ACTION FOR RECOVERY.

     No action at law or in equity may be brought for recovery under this Plan
sooner than the date that the Plan’s administrative appeals pursuant to Section
6.1 have been exhausted nor later than two (2) years from the time the claim for
benefit was made.

     6.4 PARTICIPANT’S RESPONSIBILITIES.

     Each Participant shall be responsible for providing the Administrative
Committee with the Participant’s and each Beneficiary’s current address. Any
notices required or permitted to be given hereunder shall be deemed given if
directed to such address and mailed by regular United States mail. The
Administrative Committee and the Company shall not have any obligation or duty
to locate a Participant or Beneficiary. In the event that a Participant or
Beneficiary becomes entitled to a payment under this Plan and such payment is
delayed or cannot be made:

          (a) because the current address according to Company records is
incorrect;

          (b) because the Participant, Dependent or Beneficiary fails to respond
to the notice sent to the current address according to Company records;

          (c) because of conflicting claims to such payments; or

          (d) because of any other reason;

the amount of such payment, if and when made, shall be determined under the
provisions of this Plan without payment of any Investment Return for the period
of delay.

     6.5 UNCLAIMED BENEFITS.

     If, within twelve (12) months after any amount becomes payable hereunder to
a Participant or Beneficiary and the same shall not have been claimed or any
check issued under the Plan remains uncashed, provided reasonable care shall
have been exercised in attempting to make such payments, the amount thereof
shall be forfeited and shall cease to be a liability of the Plan.
Notwithstanding the foregoing, if the Participant or Beneficiary thereafter
makes a claim for benefit in accordance with this Article VI, the amount payable
shall be restored and shall be paid to the Participant or Beneficiary without
payment of any Investment Return from the date of forfeiture. The amount
forfeited under this Section 6.6 shall be added to forfeitures and applied as
provided in Section 3.6.

17



--------------------------------------------------------------------------------



 



ARTICLE VII
SOURCE OF FUNDS: TRUST

     7.1 SOURCE OF FUNDS.

     Except as provided in this Section and Section 7.2, the Company shall
provide the benefits described in the Plan from the general assets of the
Company. The Controlling Company may, but shall not be required to, establish a
Trust and may pay over funds from time to time to such Trust (as described in
Section 7.2), and, to the extent that funds in such Trust allocable to the
benefits payable under the Plan are sufficient, the Trust assets shall be used
to pay benefits under the Plan. If such Trust assets are not sufficient to pay
all benefits due under the Plan, then the Company shall have the obligation, and
the Participant or Beneficiary, who is due such benefits, shall look to the
Company to provide such benefits. The Administrative Committee shall allocate
the total liability to pay benefits under the Plan among the Controlling Company
and the members of its Controlled Group comprising the Company in such manner
and amount as the Administrative Committee or the Board (as applicable) in its
sole discretion deems appropriate. To the extent that either the Company or the
Trust pays an amount to the Participant or a Beneficiary, such payment shall
operate as a complete discharge for such amount.

     7.2 TRUST.

     The Controlling Company may transfer all or any portion of the funds
necessary to fund benefits accrued hereunder to the Trustee to be held and
administered by the Trustee pursuant to the terms of the Trust Agreement. The
assets contributed for the Eligible Employees of each Company, and earnings and
losses thereon, shall be accounted for separately under the Trust. The assets
held by the Trust, to the extent attributable to contributions for the Eligible
Employees of a given Company, are and shall remain at all times subject to the
claims of the general creditors of such Company. No Participant or Beneficiary
shall have any interest in the assets held by the Trust or in the general assets
of the Company other than as a general, unsecured creditor. Accordingly, the
Controlling Company shall not grant a security interest in the assets held by
the Trust in favor of the Participants, Beneficiaries or any creditor.

18



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATIVE COMMITTEE

     8.1 ACTION.

     Action of the Administrative Committee may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action If a member of the committee is a
Participant or Beneficiary, he shall not participate in any decision which
solely affects his own benefit under the Plan. For purposes of administering the
Plan, the Administrative’ Committee shall choose a secretary who shall keep
minutes of the committee’s proceedings and all records and documents pertaining
to the administration of the Plan. The secretary may execute any certificate or
any other written direction on behalf of the Administrative Committee.

     8.2 RIGHTS AND DUTIES.

     The Administrative Committee shall administer the Plan and shall have all
powers necessary to accomplish that purpose, including (but not limited to) the
following:

          (a) To construe, interpret and administer the Plan;

          (b) To make determinations required by the Plan, and to maintain
records regarding Participants’ and Beneficiaries’ benefits hereunder;

          (c) To compute and certify to the Controlling Company or the Trustee,
if any, the amount and kinds of benefits payable to Participants and
Beneficiaries, and to determine the time and manner in which such benefits are
to be paid;

          (d) To authorize all disbursements by the Controlling Company pursuant
to the Plan;

          (e) To maintain all the necessary records of the administration of the
Plan;

          (f) To make and publish such rules for the regulation of the Plan as
are not inconsistent with the terms hereof;

          (g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;

          (h) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.

19



--------------------------------------------------------------------------------



 



The Administrative Committee shall have the exclusive right to construe and
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters shall
be final and conclusive on all parties.

     8.3 COMPENSATION, INDEMNITY AND LIABILITY.

     The Administrative Committee and its members shall serve as such without
bond and without compensation for services hereunder. All expenses of the
Administrative Committee shall be paid by the Company. No member of the
committee shall be liable for any act or omission of any other member of the
committee, nor for any act or omission on his own part, excepting his own
willful misconduct. The Company shall indemnify and hold harmless the
Administrative Committee and each member thereof against any and all expenses
and liabilities, including reasonable legal fees and expenses, arising out of
his membership on the committee, excepting only expenses and liabilities arising
out of his own willful misconduct.

20



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND TERMINATION

     9.1 AMENDMENTS.

          (a) The Controlling Company, through action of the Board, shall have
the right, in its sole discretion, to amend the Plan in whole or in part at any
time and from time to time. Any amendment shall be in writing and executed by a
duly authorized officer of the Controlling Company. An amendment to the Plan may
modify its terms in any respect whatsoever, and may include, without limitation,
a permanent or temporary freezing of the Plan such that the Plan shall remain in
effect with respect to existing Account balances without permitting any new
contributions, provided, no such action may reduce the amount already credited
to a Participant’s Account without the affected Participant’s written consent.
All Participants and Beneficiaries shall be bound by such amendment.

          (b) The Administrative Committee may make administrative amendments to
the Plan including but not limited to amendments to clarify the Plan language
and to simplify and implement various administrative procedures, including
matters relating to the calculation of benefits and payments to Beneficiaries,
which the Administrative Committee determines are consistent with the purpose
and intent of the Plan.

     9.2 TERMINATION OF PLAN.

     The Controlling Company expects to continue the Plan but reserves the right
to discontinue and terminate the Plan at any time, for any reason. Any action to
terminate the Plan shall be taken by the Board in the form of a written Plan
amendment executed by a duly authorized officer of the Controlling Company. If
the Plan is terminated, each Participant shall become 100 percent vested in his
Account which shall be distributed in a single-sum as soon as practicable after
the date the Plan is terminated. The amount of any such distribution shall be
determined as of the date such termination distribution is processed. Such
termination shall be binding on all Participants and Beneficiaries.

21



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS

     10.1 TAXATION.

     It is the intention of the Company that the benefits payable hereunder
shall not be deductible by the Company nor taxable for federal income tax
purposes to Participants or Beneficiaries until such benefits are paid by the
Company, or the Trust, as the case may be, to such Participants or
Beneficiaries. When such benefits are so paid, it is the intention of the
Company that they shall be deductible by the Company under Code Section 162.

     10.2 WITHHOLDING.

     All payments made to a Participant or Beneficiary hereunder shall be
reduced by any applicable federal, state or local withholding or other taxes or
charges as may be required under applicable law.

     10.3 NO EMPLOYMENT CONTRACT.

     Nothing herein contained is intended to be nor shall be construed as
constituting a contract or other arrangement between the Company and any
Participant to the effect that the Participant will be employed by the Company
for any specific period of time.

     10.4 HEADINGS.

     The headings of the various articles and sections in the Plan are solely
for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a section shall refer to a section of the Plan unless
specified otherwise.

     10.5 GENDER AND NUMBER.

     Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.

     10.6 ASSIGNMENT OF BENEFITS.

     Neither the Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage, or otherwise
encumber, transfer, hypothecate, or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony, or
separate maintenance owed by the Participant or any other person, nor be
transferable by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.

22



--------------------------------------------------------------------------------



 



     10.7 LEGALLY INCOMPETENT.

     The Administrative Committee, in its sole discretion, may direct that
payment be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, to the guardian of such person or to
the person having custody of such person, without further liability on the part
of the Company for the amount of such payment to the person on whose account
such payment is made.

     10.8 GOVERNING LAW.

     The Plan shall be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Texas.
Exclusive jurisdiction and venue of all disputes arising out of and relating to
the Plan shall be in any court of appropriate jurisdiction in Dallas County,
Texas.

     10.9 SEVERABILITY.

     If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provision of the Plan,
and the Plan shall be construed and enforced as if such invalid or unenforceable
provision had not been included herein.

     10.10 OVERPAYMENTS.

     If for any reason, any benefit under this Plan is erroneously paid to a
Participant or Beneficiary, the Participant or Beneficiary, as the case may be,
shall be responsible for refunding the overpayment to this Plan. The refund
shall be a lump-sum payment paid directly by the Participant or Beneficiary, a
reduction of the amount of future benefits otherwise payable, or any other
method which the Administrative Committee shall deem appropriate, including
payroll deduction in which case the Participant shall execute such forms
authorizing payroll deduction as the Administrative Committee shall request.

     10.11 ENTIRE PLAN.

     This document constitutes the entire Plan and there are no oral items or
conditions to the contrary. Any change, modification or amendment to the Plan
must be in writing.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be
executed by its duly authorized officer effective as of the 1st day of July,
2000.

              AFFILIATED COMPUTER SERVICES, INC.      

  By:   /s/ LORA VILLAREAL      

  Title:   SR. VP – HR

24



--------------------------------------------------------------------------------



 



AMENDMENT
TO AFFILIATED COMPUTER SERVICES, INC.
401(K) SUPPLEMENTAL SAVINGS PLAN

     WHEREAS, Affiliated Computer Services, Inc. (the “Company”) maintains the
Affiliated Computer Services, Inc. 401(k) Supplemental Savings Plan (“Plan”) and

     WHEREAS, the Company desires to amend certain provisions of the Plan to
clarify that the disposition of a Company subsidiary by stock sale shall
constitute a termination of employment with the controlled group of the
employees of such subsidiary for purposes of the plan, that such disposition
shall be a distributable event under the Plan;

     NOW THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2003:

1. Section 5.1 of the Plan is amended to read in its entirety as follows:

               “If a Participant terminates his employment with the Company and
all other members of the Controlled Group for any reason (including the
consummation of any transaction that causes such Participant’s employer to no
longer be a member of the Controlled Group), other than death or Retirement, he
(or his Beneficiary, if he dies after such termination of employment but before
distribution of his Account) shall be entitled to receive a distribution of the
total of: (i) the entire vested amount credited to his Account, determined as of
the Valuation Date coinciding with or next following the date on which the
participant terminated employment; plus (ii) the vested amount of Deferred
Compensation and Matching Contributions, deferred and/or credited to his Account
since such Valuation Date; plus (ii) Investment Return on such amounts since
such Valuation Date. The vested benefit payable to a Participant under this
Section shall be distributed in a single lump sum cash payment as soon as
administratively feasible after the date the Participant terminates his
employment with the Company and all other members of the Controlled Group in
accordance with this section 5.1.”

END OF AMENDMENT

     IN WITNESS WHEREOF, the undersigned has executed this Amendment on this the
15th day of August 2003, to be effective as provided herein.

              Affiliated Computer Services, Inc.  

  By:   /s/ LORA VILLAREAL

--------------------------------------------------------------------------------


  Its:   Sr. V.P. – HR

 



--------------------------------------------------------------------------------



 



AMENDMENT
TO
ACS SUPPLEMENTAL SAVINGS PLAN

WHEREAS, Affiliated Computer Services, Inc. (the “Company”) maintains the ACS
Supplemental Savings Plan (the “Plan”);

WHEREAS, the Company desires that the Plan be amended before the 2004 and 2005
open enrollment seasons to make certain modifications to enhance the flexibility
of the Plan;

WHEREAS, the Company desires that the Plan be amended to conform certain Plan
provisions applicable to ACS Commercial (“Commercial”) and ACS Government
(“Government”) business units with certain Plan provisions applicable to
eligible employees of ACS State and Local Solutions, Inc. (“SLS”);

NOW THEREFORE, the Plan is amended as follows:

1. The Plan is amended to allow eligible employees of the Commercial and
Government business units to participate in the Plan effective January 1, 2004
as follows:

a. Eligible employees in the Commercial and Government business units may defer
up to 100% of base pay and up to 100% of bonus per plan year provided that the
maximum amount of base pay or bonus that can be deferred by a participating
Commercial or Government business unit employee in any given plan year will be
reduced by required withholding of any and all applicable federal, state or
other taxes, and normal benefit deductions, including 401(k) and health and
welfare contributions;

b. The Plan is amended to allow eligible Commercial or Government business unit
employees to make deferrals of base pay either:

i) A fixed amount or a fixed percentage of base pay into the Plan;

ii) Sequentially into the ACS Savings Plan or ACS Government Savings Plan until
such time as additional deferrals into the ACS Savings Plan or ACS Government
Savings Plan are prohibited due to certain plan limits, Company imposed caps or
§ 402(g) and then make deferrals into the Plan; or

iii) Simultaneously into the Plan and the ACS Savings Plan or ACS Government
Savings Plan. In the event deferrals into the ACS Savings Plan or ACS Government
Savings Plan reach certain plan limits, Company imposed caps, or the § 402(g)
limit, subsequent deferrals would be made solely into the Plan.

     2. Section 1.17 is amended to read as follows:

     “1.17 Entry Date shall mean the first day of every year during the period
in which the Plan remains in effect and, with respect to employees of newly
acquired businesses only, such other date as may be determined by the
Administrative Committee.”

     3. Section 2.2 is amended to read as follows:

 



--------------------------------------------------------------------------------



 



     “2.2 Procedure for Admission.

     Each Eligible Employee shall become a Participant in the Plan by completing
such forms and providing such data in a timely manner, as are required by the
Administrative Committee as a precondition of participation in the Plan. Such
forms and data may include, without limitation, a Deferral Election, the
Eligible Employee’s acceptance of the terms and conditions of the Plan, and the
designation of a Beneficiary to receive any benefits payable hereunder.”

     4. Section 3.2 is amended to read as follows:

     “3.2 Deferral Elections.

     Each Eligible Employee who is or becomes eligible to participate in the
Plan for all or any portion of a Plan Year may elect to become an active
Participant for such Plan Year by completing and delivering to the Controlling
Company (or its designee) a Deferral Election setting forth the terms of his
election and such other forms as required by the Administrative Committee.
Subject to the terms and conditions set forth below, a Deferral Election shall
provide for the reduction of an Eligible Employee’s Compensation paid during the
Plan Year for which the Deferral Election is in effect. Subject to any
modifications, additions or exceptions that the Administrative Committee, in its
sole discretion, deems necessary, appropriate or helpful, the following shall
apply to such Deferral Elections:

          (a) Effective Date. A Participant’s initial Deferral Election with
respect to his Compensation for any Plan Year shall be effective for the first
paycheck earned after the date the Deferral Election becomes effective. To be
effective, a Participant’s initial Deferral Election must be made within the
time period prescribed by the Administrative Committee (generally, on or before
the first day of the Plan Year, or, if later, on or before the Entry Date
coinciding with or next following the date he first becomes eligible to
participate in the Plan, subject to Section 2.1). An Eligible Employee’s initial
Deferral Election with respect to his Compensation for a Plan Year shall remain
in effect for each subsequent Plan Year unless revoked, or modified and such
modification must be made on or before the last day of the Plan Year immediately
preceding the Plan Year for which he desires to modify his Deferral Election.
Notwithstanding the foregoing, each Eligible Employee may make an initial
Deferral Election for the Plan prior to or within the first thirty (30) days
after (i) the Effective Date of the Plan or (ii) the Entry Date coinciding with
or next following the date that the individual first becomes an Eligible
Employee, provided that the initial Deferral Election shall be effective for the
first paycheck earned after the date the Deferral Election is received.

          (b) Term. Each Eligible Employee’s Deferral Election for a Plan Year
shall remain in effect for all such Compensation paid during such Plan Year
unless prior to the end of such Plan Year the Participant ceases to be an active
Participant.

          (c) Deleted In Its Entirety.

          (d) Minimum Deferral Amount. An Eligible Employee must elect to defer
at least $2,000 of Compensation each Plan Year (or such other minimum or maximum
percentage and/or amount, if any, established by the Administrative Committee
from time-to-time). If an Eligible Employee’s deferral election is projected

 



--------------------------------------------------------------------------------



 



to result in less than an annual deferral of the minimum amount established
under this Section, the Eligible Employee’s Deferral Election shall not be given
effect and the Participant shall not be an active Participant for such Plan
Year.

          (e) Crediting of Deferred Compensation. For each Plan Year that a
Participant has a Deferral Election in effect, the Administrative Committee
shall credit the amount of such Participant’s Deferred Compensation to his
Account on, or as soon as practicable after, the Valuation Date such amount
would have been paid to him but for his Deferral Election.”

     5. Section 3.3(a) is amended to read as follows:

     “3.3 Crediting of Matching Contributions.

          (a) Match. As of each Valuation Date within the Plan Year that
Deferred Compensation is credited to the Participant’s Account (or such other
date or time as the Administrative Committee, in its sole discretion, determines
from time-to-time), a Matching Contribution attributable to such Deferred
Compensation, if any, shall also be credited to the Participant’s Account. The
Administrative Committee shall determine the amount of the Matching
Contribution, if any, to be credited to each Participant’s Account. The amount
of the Matching Contribution to be credited to a Participant, if any, shall be
an amount equal to the difference between (i) the matching contribution that
would have been credited to the Participant under the 401(k) plan in which the
Participant participates if the Participant’s Deferred Compensation payable as
Base Pay had been contributed as 401(k) contributions to such plan, but which
were not credited to such plan due to IRS limitations and Company imposed caps,
and (ii) the amount of matching contribution actually contributed to the 401(k)
plan. Notwithstanding the foregoing, the Matching Contributions credited to the
Participant’s Account for the Plan Year shall not exceed the maximum limits
described in Section 3.3(b).”

6. Article V is hereby amended by modifying Sections 5.3(a) and (b) and adding
Section 5.3(c) to read as follows:

“(a) Single-Sum Payment. Except as provided in subsections (b) and (c) hereof
the benefit payable to a Participant following Retirement shall be distributed
in the form of a single lump sum payment.”

“(b) Annual Installments. A Participant may elect, at the time he makes his
initial Deferral Election, to have his benefit payable in the event of
Retirement paid in the form of annual installment payments. The following terms
and conditions shall apply to installment payments made under the Plan:

(1) The installment payments shall be made annually as soon as practicable after
December 31st of each year during the installment term (the first installment
shall be paid as soon as practicable after the Participant’s termination of
employment). The installment term shall be no less than a two (2) year period or
greater than a fifteen (15) year period, as elected by the Participant at the
time of his Initial Election. The initial value of the obligation for the
installment payments shall be equal to the amount of the Participant’s Account
balance calculated in accordance with the terms of this Section 5.3 and the
amount of the

 



--------------------------------------------------------------------------------



 



initial installment payment shall be an amount between 1/2 or 1/15th, as the
case may be, of such value. The amount of each subsequent installment shall be
determined by dividing the Participant’s remaining Account balance as of the
preceding December 31st by the number of remaining installments.

(2) If a Participant dies after payment of his benefit from the Plan has begun,
but before his entire benefit has been distributed, the remaining amount of his
Account balance shall be distributed to the Participant’s designated Beneficiary
in the form of a single lump sum payment.

(3) Notwithstanding anything to the contrary contained herein, if the Account
balance of the Participant as of the Valuation Date coinciding with or next
following the date of the Participant’s Retirement is $50,000 or less, the
entire benefit shall be paid in a single lump sum cash payment as soon as
practicable following the date of the Participant’s Retirement as provided in
Section 5.3(a).

(4) A Participant shall be permitted to change his election of annual
installment payments at any time by filing a new Deferral Election reflecting a
new installment payment election (or by following such procedures as are set by
the Plan Administrator regarding using the Participant website, when available),
provided such request for change is made at least thirteen (13) months prior to
the Participant’s date of Retirement. Any change to installment payments made
within thirteen months of Retirement shall be null and void, and the most recent
election which is dated at least thirteen months prior to Retirement will be in
effect. If no such election is in effect, then distribution shall be made in a
single lump sum.”

“(c) Partial Lump Sum and Partial Annual Installments. A Participant may elect,
at the time he makes his initial Deferral Election, to have his benefit payable
in the event of Retirement paid in the form of a partial lump sum and the
remaining balance paid in the form of annual installment payments. The partial
lump sum shall be paid as soon as administratively feasible after the
Participant’s Retirement. The following terms and conditions shall apply to
installment payments paid after the lump sum payment made under the Plan:

(1) The installment payments shall be made annually as soon as practicable after
December 31st of each year during the installment term (the first installment
shall be paid as soon as practicable after December 31st of the year of the
installment term). The installment term shall be no less than a two (2) year
period or greater than a fifteen (15) year period, as elected by the Participant
at the time of his Initial Election. The initial value of the obligation for the
installment payments shall be equal to the amount of the Participant’s Account
balance remaining after payment of the partial lump sum calculated in accordance
with the terms of this Section 5.3 and the amount of the initial installment
payment shall be an amount between 1/2 or 1/15th, as the case may be, of such
value. The amount of each subsequent installment shall be determined by dividing
the Participant’s remaining Account balance as of the preceding December 31st by
the number of remaining installments.

(2) If a Participant dies after payment of his benefit from the Plan has begun,
but before his entire benefit has been distributed, the remaining amount of his

 



--------------------------------------------------------------------------------



 



Account balance shall be distributed to the Participant’s designated Beneficiary
in the form of a single lump sum payment.

(3) Notwithstanding anything to the contrary contained herein, if the Account
balance of the Participant as of the Valuation Date coinciding with or next
following the date of the Participant’s Retirement is $50,000 or less, the
entire benefit shall be paid in a single lump sum cash payment as soon as
practicable following the date of the Participant’s Retirement as provided in
Section 5.3(a).

(4) A Participant shall be permitted to change his election of annual
installment payments at any time by filing a new Deferral Election reflecting a
new installment payment election (or by following such procedures as are set by
the Plan Administrator regarding using the Participant website, when available),
provided such request for change is made at least thirteen (13) months prior to
the Participant’s date of Retirement. Any change to installment payments made
within thirteen months of Retirement shall be null and void, and the most recent
election which is dated at least thirteen months prior to Retirement will be in
effect. If no such election is in effect, then distribution shall be made in a
single lump sum.”

     7. The effective dates for the provisions of this Amendment are as follows:



a.   Sections 1, 2, 5 and 6 are effective January 1, 2004.   b.   Sections 3 and
4 are effective January 1, 2005.

[SIGNATURE ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Amendment on the 6th day
of November 2003, to be effective as provided herein.

              Affiliated Computer Services, Inc.
 
       

  By:   /s/ LORA VILLAREAL

     

--------------------------------------------------------------------------------

 

  Name:   Lora Villareal

  Its:   Senior Vice President – HR

 



--------------------------------------------------------------------------------



 



AMENDMENT

TO

AFFILIATED COMPUTER SERVICES, INC.

401(k) SUPPLEMENTAL PLAN

WHEREAS, Affiliated Computer Services, Inc. (the “Company”) maintains the
Affiliated Computer Services, Inc. 401(k) Supplemental Plan (the “Plan”);

WHEREAS, the Company desires that the Plan be amended to change the Plan’s name
to the “ACS Supplemental Savings Plan” and to make certain other modifications
to enhance the flexibility of the Plan;

WHEREAS, the Company desires that the Plan be amended to reflect the
participation of eligible employees of ACS State and Local Solutions, Inc.
(“SLS”) and modifications to the Plan affecting these employees;

NOW THEREFORE, the Plan is amended as follows:

1. The Plan shall hereinafter be called the “ACS Supplemental Savings Plan”.

2. The Plan is amended to allow eligible employees of SLS to participate in the
Plan effective January 1, 2002 as follows:

1. The Plan is amended to reflect the matching contribution formula applicable
to SLS employees under the ACS Savings Plan;

2. SLS employees who were employed by SLS on January 1, 2002 shall be fully
vested in their contributions under the Plan and SLS employees hired after
January 1, 2002 shall have matching contributions and the investment return
credited with respect thereto vest in accordance with the ACS Savings Plan (less
than 2 years of service = 0%; 2 years of service but less than 3 years of
service = 50%; and 3 or more years of service = 100%);

3. The Plan is amended to allow SLS employees to defer up to 100% of base pay
and bonus per plan year provided that the maximum amount of base pay or bonus
that can be deferred by a participating SLS employee in any given plan year will
be reduced by required withholding of any and all applicable federal, state or
other taxes, and normal benefit deductions, including 401(k) and health and
welfare contributions;

4. The Plan is amended to allow SLS employees to make deferrals of base pay
either:

1. Solely into the Plan;

2. Sequentially into the ACS Savings Plan until such time as additional
deferrals into the ACS Savings Plan are prohibited due to certain plan limits or
§ 402(g) and then make deferrals into the Plan; or

 



--------------------------------------------------------------------------------



 



3. Simultaneously into the Plan and the ACS Savings Plan. In the event deferrals
into the ACS Savings Plan reach the 402(g) limit, subsequent deferrals would be
made solely into the Plan.

5. The Plan is amended to include a one year eligibility period for SLS
employees before a SLS employee may receive matching contributions. For this
purpose, service is determined the same as under the ACS Savings Plan as
applicable to SLS employees.

3. Article I is hereby amended by adding Sections 1.21, 1.22, and 1.23 to read
as follows:

“1.21 In-Service Distribution. In-Service Distribution shall mean a payment by
the Company to the Participant following a date elected by the Participant (the
“In-Service Distribution Date”) of the amount represented by the account balance
in the In-Service Account pertaining to that In-Service Distribution. In-Service
Distributions shall be made in accordance with Participants’ In-Service
Distribution form of payment election.”

“1.22 In-Service Account. In-Service Account shall mean a division of the
Participant’s Account maintained as a separate sub-Account, created whenever a
Participant elects a new In-Service Distribution Date (not already established
with an Account) with respect to a portion, or all, of his or her deferral
contributions, to which such portion of deferral specified by the Participant is
credited and deemed invested in the investment funds elected by the Participant
for each In-Service Account.”

“1.23 In-Service Distribution Date. In-Service Distribution Date shall mean the
date selected by the Participant, following which the In-Service Distribution
account balance corresponding to that In-Service Distribution Date shall be
distributed in accordance with the Plan.”

4. Article I, existing Sections 1.21 through 1.32 are hereby renumbered to
Sections 1.24 through 1.35 respectively.

5. V, Section 5.3 is hereby amended by adding the following sub-section (b)(4):

“A Participant shall be permitted to change his election of annual installment
payments at any time by filing a new Deferral Election reflecting a new
installment payment election (or by following such procedures as are set by the
Plan Administrator regarding using the Participant website, when available),
provided such request for change is made at least thirteen (13) months prior to
the Participant’s date of Retirement. Any change to installment payments made
within thirteen months of Retirement shall be null and void, and the most recent
election which is dated at least thirteen months prior to Retirement will be in
effect. If no such election is in effect, then distribution shall be made in a
single lump sum.”

6. Article V, Section 5.4 is hereby deleted in its entirety and replaced by the
following:

“5.4 The annual Deferral Election shall also indicate the Participant’s election
of In-Service Distribution Date(s) (if any). An In-Service Distribution election
shall pertain to such portion of Deferred Compensation for the Plan Year as
elected by the Participant and shall cause an In-Service Account to be
established (unless such Account already exists), to which such portion of
Deferred Compensation shall be credited. In the event an In-Service Account has
already been established for the In-Service Distribution Date

 



--------------------------------------------------------------------------------



 



referred to in the Deferral Election, such portion of Deferred Compensation
shall be credited to the existing In-Service Account.”

“(a) A Participant may maintain up to four (4) In-Service Accounts.”

“(b) A Participant may change or cancel an In-Service Distribution Date once
only, as follows:”

“(i) An In-Service Distribution Date change (including a cancellation) may be
made by submitting a new Deferral Election or such other form as may be provided
for In-Service Distribution Date changes by the Plan Administrator (or
completing and electronically submitting the appropriate screen on the
Participant website, when available) at any time, so long as the date that such
form is submitted to the Plan Administrator is at least thirteen (13) months
prior to the In-Service Distribution Date being changed;”

“(ii) The In-Service Distribution Date may be extended to a subsequent year (and
must be extended by at least one year), but it may not be made to occur sooner
than the original date;”

“(iii) The In-Service Distribution Date may be cancelled, even after a change. A
cancellation of an In-Service Distribution Date shall cause the In-Service
Sub-Account associated with it to be merged into the undivided portion of the
Participant’s Account; and”

“(iv) Making an In-Service Distribution Date change or cancellation in
accordance with the Plan is specific to the In-Service Distribution to which it
refers, and shall not affect other In-Service Distributions or the ability of
the Participant to make new In-Service Distribution elections with respect to
new deferral contributions.”

“(c) Any portion of a deferral not credited to an In-Service Distribution
Account will be credited to the undivided portion of the Participant’s Account.”

“(d) The Deferral Election shall also indicate the Participant’s election of
payment schedule for each In-Service Distribution Date. Permitted payment
schedules for In-Service Distributions are a single lump sum or (assuming the
In-Service Distribution Account Balance is at least $10,000) from two (2) to
five (5) annual installment payments. A Participant shall be permitted to change
his or her payment schedule election for an In-Service Distribution at any time
by filing a new Deferral Election (or by following such procedures as are set by
the Plan Administrator regarding using the Participant website, when available),
provided such election is made at least thirteen (13) months prior to the
In-Service Distribution Date. If the In-Service Account Balance is less than
$10,000 at the time the distribution (or first installment of the distribution)
is payable, the In-Service Distribution shall be made in a single lump sum
regardless of the Participant’s election of installment payments.”

“(e) In the event a Participant terminates his employment with the Company,
dies, or terminates his employment with the Company due to Retirement, and at
the time of termination, death or Retirement, he has undistributed balances in
In-

 



--------------------------------------------------------------------------------



 



Service Accounts, the In-Service Accounts will be dissolved and combined with
his undivided Participant account balance for purposes of distribution under
Section 5.1, 5.2 or 5.3, as the case may be.”

7. The effective dates for the provisions of this Amendment are as follows:

1. Sections 1 and 2 are effective January 1, 2002.

2. Sections 3 through 6 are effective January 1, 2003.

[END OF AMENDMENT]

[SIGNATURE ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Amendment on the 1st day
of January 2003, to be effective as provided herein.

            Affiliated Computer Services, Inc.
      By:   /s/ LORA VILLAREAL     Name:   Lora Villareal     Its:   Sr. V.P. –
HR

 